                              United States District Court
                              Eastern District of Michigan
                                   Southern Division

United States of America,
                                               Case No: 2:16-cr-20460
      Plaintiff,
                                               Honorable Mark A. Goldsmith
v.

D-3 Donell Thompson,
     a/k/a “Dnell”

             Defendant.


                          Preliminary Order of Forfeiture


      Based upon the Second Superseding Indictment, Defendant Donell

Thompson’s Rule 11 Plea Agreement, his conviction for violating of 18 U.S.C. §

1962 (Count One of the Second Superseding Indictment), the Government’s

Unopposed Application for Entry of a Preliminary Order of Forfeiture, and other

information in the record, and pursuant to 18 U.S.C. § 1963(a)(1)-(3) and Rule

32.2 of the Federal Rules of Criminal Procedure IT IS HEREBY ORDERED that

      1.     Defendant shall forfeit:

             a. any and all interest Defendant has acquired or maintained in

                   violation of 18 U.S.C. ' 1962;
     b. any and all interest in, security of, claim against, or property or

        contractual right of any kind affording a source of influence over

        any Enterprise named and described in Count One of the Second

        Superseding Indictment which Defendant established, operated,

        controlled, conducted or participated in the conduct of, in violation

        of 18 U.S.C. ' 1962; and

     c. any and all property constituting, or derived from, any proceeds

        obtained, directly or indirectly, from racketeering activity in

        violation of 18 U.S.C. ' 1962.

2.   The following property IS FORFEITED to the United States pursuant

     to 18 U.S.C. § 1963(a)(1)-(3) for disposition according to law, and

     any right, title or interest of Defendant and any right, title or interest

     that his heirs, successors or assigns, have, or may have, in any of the

     Subject Property IS HEREBY AND FOREVER EXTINGUISHED:

     a. Fifteen (15) 9mm rounds of ammo;

     b. Springfield Armory 9mm handgun, model: XD-9, S/N: GM915271,
        with magazine;
     c. Eighteen (18) live 5.7mm rounds of ammo;
     d. FNH 5.7 x 28 caliber handgun, model: five-seven, S/N: 386283212,
        with magazine;

     e. Four (4) live .380 rounds;

     f. AT&T GoPhone cell phone, model: Z222, S/N: 327B503809CF;

                                   2
g. T-mobile SIM card;

h. Alcatel One Touch Fling cell phone, model: 2017B, S/N: unknown,
   FCC ID: RAD506;

i. Motorola C139 cell phone, model: TFC139BKB, S/N: unknown,
   FCC ID: IHDT56EX1;
j. LG cell phone, model: LGMS450, S/N: 411CYMR376971;

k. Samsung cell phone, model: SGH-S125G, S/N: R21D87ZBTYH;

l.   LG cell phone, model: LG440G, S/N: 309CYPY193264;

m. Apple iPhone 4 cell phone, model: A1332, S/N: unknown,
   FCC ID: BCG-E2380A;

n. Alcatel Sparq cell phone, model: OT-606A, S/N: unknown,
   IMEI: 013379001286973;

o. Apple iPhone 5s cell phone, model: A1533, S/N: unknown,
   FCC ID: BCG-E2642A, IMEI: 013849004997644;
p. Samsung Galaxy SIII cell phone, model: SPH-L710, S/N: unknown,
   FCC ID: A3LSPHL710;

q. XD mod .2 w/grip zone gun case, contains stickers on outside of case
   that match the Springfield 9mm XD-9 handgun, inside of case contains:
  *XD Gear holster
  *XD Gear speed loader
  *XD Gear dual magazine (XD-BDMP)
  *empty magazine
  *lock & key for case
  *One (1) spent 9mm shell casing
  *Miscellaneous user safety manuals;

r. Proscan tablet computer, model: PLT7602G, S/N: A1407117690000621;


                          3
     s. Magazine;

     t. LG cell phone, model: LGMS450, S/N: 409CYGW104575;

     u. LG cell phone, model: LGMS450, S/N: 504CYLH782808, with cord;

     v. LG cell phone, model: LGMS450, S/N: 411CYPY291544;

     w. LG cell phone, model: LGMS450, S/N: 408CYPY009496;

     x. Apple iPhone 6 Plus cell phone, model: A1524, S/N: unknown,
        FCC ID: BCG-E2817A, IMEI: 354442066314325, with cord & charger;

     y. 9mm 30-round magazine;

     z. 9 mm shells;

     aa. 9 mm shells; and

     bb. 9 mm shells;

     (hereinafter collectively referred to as the “Subject Property”).

3.   Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A), this

     Preliminary Order of Forfeiture shall become final as to Defendant

     upon entry and forfeiture of the Subject Property shall be made part

     of the Defendant’s sentence and included in the Judgment.

4.   Upon entry of this Preliminary Order of Forfeiture and pursuant to 18

     U.S.C. § 1963(1) and Rule 32.2 of the Federal Rules of Criminal

     Procedure, and other applicable rules, the United States shall publish

     notice of this Preliminary Order of Forfeiture and of its intent to

                                  4
     dispose of the Subject Property on the internet site,

     www.forfeiture.gov, for at least thirty consecutive days. The United

     States may also, to the extent practicable, provide direct written

     notice to any person or entity known to have an alleged interest in any

     of the Subject Property. Said notice shall direct that any person, other

     than the Defendant, asserting a legal interest in any of the Subject

     Property must file a petition with the Court within thirty (30) days of

     the final publication of notice or of receipt of actual notice, whichever

     is earlier. The petition shall be for a hearing before the Court alone,

     without a jury and in accordance with 18 U.S.C. § 1963(1)(2), to

     adjudicate the validity of the petitioner’s alleged interest in any

     identified Subject Property.

5.   Any petition filed by a third party asserting an interest in any of the

     Subject Property must be signed by the petitioner under penalty of

     perjury and must set forth the nature and extent of the petitioner’s

     alleged right, title or interest in any identified Subject Property, the

     time and circumstances of the petitioner’s acquisition of the right,

     title, or interest in any identified Subject Property, any additional

     facts supporting the petitioner’s claim, and the relief sought.



                                    5
6.   The United States is hereby authorized, pursuant to 18 U.S.C. §

     1963(k) and Federal Rules of Criminal Procedure 32.2 (c), to conduct

     any discovery in the ancillary proceeding in accordance with the

     Federal Rules of Civil Procedure upon a showing that such discovery

     is proper and desirable.

7.   If no third party files a timely petition before the expiration of the

     period provided in 18 U.S.C. § 1963, then this Preliminary Order of

     Forfeiture shall become the Final Order of Forfeiture as provided

     under Federal Rule of Criminal Procedure 32.2(c)(2).

8.   If a third party files a petition for ancillary hearing for any of the

     Subject Property, the Court shall enter an Amended Order of

     Forfeiture and/or a Final Order of Forfeiture that addresses the

     disposition of any third party petitions.

9.   After this Preliminary Order of Forfeiture becomes the Final Order of

     Forfeiture and/or after the Court enters an Amended or Final Order of

     Forfeiture that addresses the disposition of any third party petitions,

     the United States shall have clear title to the Subject Property and

     shall be authorized to dispose of the Subject Property as prescribed by

     law.



                                   6
     10.   The Court retains jurisdiction to enforce this Order and to amend it as

           necessary pursuant to Federal Rule of Criminal Procedure 32.2(e).

IT IS SO ORDERED.

Dated: August 26, 2019               s/Mark A. Goldsmith
                                     HONORABLE MARK A. GOLDSMITH
                                     United States District Judge




                                       7
